Citation Nr: 1760800	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of blood clots.

4.  Entitlement to service connection for hypertension (previously claimed as high blood pressure). 

5.  Entitlement to service connection for enlarged prostate.

6.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision brokered by the Department of Veterans Affairs (VA) Evidence Intake Center located in Newman, Georgia.  The VA Regional Office (RO) in Detroit, Michigan retained jurisdiction over the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that only the November 1957 separation examination reports of the Veteran's service treatment records are of record.  The remaining service records for that period were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the claims file shows that there is additional treatment records not associated with the claims file.  Specifically, an August 2013 VA treatment record noted the Veteran was seen at the Detroit VA Medical Center (VAMC).  The record noted the Veteran was previously treated by "Dr. Davenport from HF" but the Veteran wanted to switch all of his medical care to Detroit VAMC.  The Board also notes a March 2009 letter from Henry Ford Medical Centers that noted the Veteran was seen at the clinic for severe chest pain and shortness of breath that needed to be further evaluated in the emergency room and that he was unable to resume his work duties because of his health.  A review of the record does not show that any treatment records from "HF" and/or Henry Ford Medical Center have been associated with the claims file.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any of the aforementioned relevant treatment records.  Thus, a remand is necessary to attempt to obtain any additional relevant treatment records.  

The Board notes that the Veteran has not received VA examinations related to his claims of enlarged prostate, hypothyroidism, hypertension (claimed as high blood pressure), and residuals of blood clots.  There are current treatment records noting the Veteran is receiving treatment for these disabilities and in a December 2017 appellate brief, the Veteran, through his representative, has contended that his claimed disabilities had their initial onset during his period of active military service.  Accordingly, the Board finds that examinations are necessary as the low threshold for obtaining such examinations has been surpassed in this case.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's bilateral hearing loss and tinnitus, the Veteran was provided a VA examination in January 2015.  The VA examiner opined that the Veteran's left and right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was based on the Veteran's claimed report that his onset of hearing loss was approximately 20 years ago.  The examiner noted that discharge physical showed only whisper test.  However, a review of the Veteran's November 1957 separation report of medical history reveals that the Veteran had indicated he experienced, or had experienced ear, nose, or throat trouble.  The Veteran also indicated in the December 2015 substantive appeal that he was not aware of telling the examiner that his hearing loss only started 20 years ago.  In a January 2016 representative's statement, the Veteran, through his representative, reported that he developed hearing problems while training as an infantryman and firing machine guns.  As there are additional pertinent treatment records not yet associated with the claims file, the VA examiner has not properly considered all relevant records and statements on file, and the Veteran disputes the examiner's claim that he reported onset of hearing loss 20 years ago, the Board provides the benefit of the doubt in the Veteran's favor and will provide another VA examination.  The Board notes that the January 2015 VA examiner had opined that it was at least as likely as not that the Veteran's tinnitus is a symptom associated with hearing loss.  Thus, the tinnitus claim is intertwined with the hearing loss issue remanded herein.  Thus, the Board will defer its decision on the tinnitus claim until the hearing loss claim is resolved. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide identifying information regarding any additional treatment pertaining to his claims, to include treatment records from Dr. Davenport and Henry Ford Medical Centers.  Associate any outstanding VA and private treatment records with the claims file.  Negative replies should be requested.

2.  After the aforementioned development is completed to the extent possible, schedule the Veteran for examinations by appropriate examiners to determine the nature and etiology of his residuals of blood clots, enlarged prostate, hypothyroidism, hypertension/high blood pressure, hearing loss, and tinnitus.  The examiners should review the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiners must consider the Veteran's statements regarding onset of symptoms. 

The examiner(s) should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of blood clots is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's enlarged prostate, hypothyroidism is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of hypertension/high blood pressure is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




